Exhibit 10.1
VOTING AGREEMENT
          THIS VOTING AGREEMENT, dated as of October 28, 2010 (this
“Agreement”), between Fairfax Financial Holdings Limited, a Canadian corporation
(“Parent”), and Richard H. Smith (the “Stockholder”), solely in Stockholder’s
capacity as an owner of common stock, par value $0.01 per share (“Company Common
Stock”) of the Company.
          WHEREAS, on October 28, 2010, Parent, First Mercury Financial
Corporation, a Delaware corporation (the “Company”), and Fairfax Investments III
USA Corp., a Delaware corporation and a wholly owned subsidiary of Parent
(“Merger Sub”), entered into an Agreement and Plan of Merger (the “Merger
Agreement”; capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Merger Agreement); and
          WHEREAS, as a condition to the willingness of Parent and Merger Sub to
enter into the Merger Agreement, Parent and Merger Sub have required that the
Stockholder enter into this Agreement, and in order to induce Parent and Merger
Sub to enter into the Merger Agreement, the Stockholder has agreed to enter into
this Agreement.
          NOW, THEREFORE, in consideration for the mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
          1. Agreement to Vote. At every meeting of the stockholders of the
Company, and at every postponement or adjournment thereof, the Stockholder
irrevocably agrees to appear at such meeting and vote (in person or by proxy)
all of the Voting Shares (as hereinafter defined ) entitled to be voted thereat
or to cause all of the Voting Shares to be voted (i) in favor of the approval of
the Merger Agreement and the transactions contemplated thereby; (ii) against any
action, agreement or transaction (other than the Merger Agreement or the
transactions contemplated thereby) or proposal (including a Takeover Proposal)
that would result in a breach of any material covenant, representation or
warranty or any other material obligation or agreement of the Company under the
Merger Agreement or that would reasonably be expected to result in any of the
conditions to the Company’s obligations under the Merger Agreement not being
fulfilled, and (iii) in favor of any other matter necessary to the consummation
of the transactions contemplated by the Merger Agreement that is voted upon by
the stockholders of the Company. The Stockholder acknowledges receipt and review
of a copy of the Merger Agreement.
          2. Grant of Proxy. In furtherance of the agreements contained in
Section 1 of this Agreement and as security for such agreements, the Stockholder
hereby irrevocably appoints Parent, the executive officers of Parent, and each
of them individually, as the sole and exclusive attorneys-in-fact and proxies of
the Stockholder, for and in the name, place and stead of the Stockholder, with
full power of substitution and resubstitution, to vote, grant a consent or
approval in respect of, or execute and deliver a proxy to vote, if and to the
extent the Stockholder fails to comply with the agreements contained in
Section 1 of this Agreement, the Voting Shares, (i) in favor of the approval of
the Merger Agreement and the transactions contemplated thereby; (ii) against any
Takeover Proposal (regardless of whether it is a Superior Proposal);
(iii) against any action, agreement or transaction (other than the Merger
Agreement or the transactions

2



--------------------------------------------------------------------------------



 



contemplated thereby) or proposal (including a Takeover Proposal) that would
reasonably be expected to result in a breach of any material covenant,
representation or warranty or any other material obligation or agreement of the
Company under the Merger Agreement or that would reasonably be expected to
result in any of the conditions to the Company’s obligations under the Merger
Agreement not being fulfilled, and (iv) in favor of any other matter necessary
to the consummation of the transactions contemplated by the Merger Agreement and
considered voted upon by the stockholders of the Company. THIS PROXY IS
IRREVOCABLE AND COUPLED WITH AN INTEREST.
          3. Representations and Warranties. Stockholder represents and warrants
that:
               (a) (i) Schedule I to this Agreement sets forth the number of
shares of Company Common Stock (“Voting Shares”), of which Stockholder owns of
record or otherwise has the power to vote, (ii) Stockholder owns the Voting
Shares, free and clear of any claims, liens, charges, encumbrances, voting
agreements and commitments of any kind (other than this Agreement) and (iii)
Stockholder has the power to vote all the Voting Shares without restriction
(other than as contemplated by this Agreement) and (iv) no proxies heretofore
given in respect of any or all of the Voting Shares are irrevocable and that any
such proxies have heretofore been revoked. If, after the date of this Agreement,
Stockholder acquires the power to votes shares of Company Common Stock not set
forth in Schedule I, such shares of Company Common Stock shall be deemed to be
Voting Shares for all purposes of this Agreement.
               (b) (i) Stockholder has all necessary power and authority to
enter into this Agreement; (ii) this Agreement has been duly and validly
executed and delivered by Stockholder and, assuming due authorization, execution
and delivery by Parent, constitutes a legal, valid and binding obligation of
Stockholder, enforceable against Stockholder in accordance with its terms
(subject to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and other similar laws affecting creditors rights generally
and, by general principles of equity, including good faith and fair dealing,
regardless whether in a proceeding at equity or at law); and (iii) the failure
of the spouse, if any, of such Stockholder to be a party or signatory to this
Agreement shall not (x) prevent such Stockholder from performing such
Stockholder’s obligations contemplated hereunder or (y) prevent this Agreement
from constituting the legal, valid and binding obligation of Stockholder in
accordance with its terms; and
               (c) (i) no filing with, and no permit, authorization, consent or
approval of any state, federal or foreign governmental authority is necessary on
the part of Stockholder for the execution and delivery of this Agreement by
Stockholder and, except as contemplated by the Merger Agreement, the
consummation by Stockholder of the transactions contemplated hereby and
(ii) neither the execution and delivery of this Agreement by Stockholder nor the
consummation by Stockholder of the transactions contemplated hereby nor
compliance by Stockholder with any of the provisions hereof shall (x) result in
the creation of a lien on any of the Voting Shares or (y) violate any order,
writ, injunction, decree, statute, rule or regulation applicable to Stockholder
or any of the Voting Shares, except in the case of (x) or (y) for violations,
breaches or defaults that would not in the aggregate materially impair the
ability of Stockholder to perform Stockholder’s obligations hereunder.

3



--------------------------------------------------------------------------------



 



          4. Remedies. Each party acknowledges and agrees that each party hereto
will be irreparably damaged in the event any of the provisions of this Agreement
are not performed by the parties in accordance with their specific terms or are
otherwise breached. Accordingly, it is agreed that each party hereto shall be
entitled to an injunction to prevent breaches of this Agreement, and to specific
enforcement of this Agreement and its terms and provisions in any action
instituted in any court of the United States or any state having subject matter
jurisdiction. All remedies, either under this Agreement or by law or otherwise
afforded to any party, shall be cumulative and not alternative.
          5. Termination. This Agreement and all of the rights and obligations
of the parties hereunder (except Section 9) shall terminate and cease to have
any force or effect, without any further action by any party, upon the earliest
of (i) the termination of the Merger Agreement in accordance with its terms and
(ii) the Effective Time. Section 9 shall survive the termination of this
Agreement. Nothing in this Section 5 shall relieve any party of liability for
any breach of this Agreement.
          6. Transfer of Shares. The Stockholder agrees that it shall not,
directly or indirectly, (a) sell, assign, transfer (including by operation of
law), lien, pledge, dispose of or otherwise encumber any of the Voting Shares or
otherwise agree to do any of the foregoing, (b) deposit any Voting Shares into a
voting trust or enter into a voting agreement or arrangement or grant any proxy
or power of attorney with respect thereto that is inconsistent with this
Agreement, (c) enter into any contract, option or other arrangement or
undertaking with respect to the direct or indirect acquisition or sale,
assignment, transfer (including by operation of law) or other disposition of any
Voting Shares or (d) take any action that would make any representation or
warranty of the Stockholder herein untrue or incorrect in any material respect
or have the effect of preventing or disabling the Stockholder from performing
Stockholder’s obligations hereunder; provided, however, Stockholder may transfer
any or all of the Voting shares to any person who shall have prior to such
transfer executed and delivered to Parent a joinder to this Agreement pursuant
to which such person shall be bound by all of the terms and provisions of this
Agreement, which joinder shall be reasonably acceptable to Parent. Any transfer
in breach of this Section 6 shall be void.
          7. No Solicitation of Transactions. The Stockholder shall (a) not,
directly or indirectly, through any officer, director, agent or otherwise,
engage in any action prohibited by Section 6.04 of the Merger Agreement, and
(b) direct or cause Stockholder’s representatives and agents to not to engage in
any action prohibited by Section 6.04 of the Merger Agreement. The Stockholder
shall promptly advise the Company orally and in writing of (a) any Takeover
Proposal or any request for information with respect to any Takeover Proposal,
the material terms and conditions of such Takeover Proposal or request and the
identity of the person making such Takeover Proposal or request and (b) any
changes in any such Takeover Proposal or request.
          8. Agreement Solely as Stockholder. The Stockholder is entering into
this Agreement solely in the Stockholder’s capacity as record holder or
beneficial owner of the Voting Shares and nothing herein shall limit or affect
any actions taken by the Stockholder or any employee, officer, director, partner
or other affiliate of the Stockholder, in Stockholder’s capacity as a director
or officer of the Company (or a Company Subsidiary).

4



--------------------------------------------------------------------------------



 



          9. Miscellaneous.
               (a) Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
               (b) Governing Law. This Agreement will be governed by and
construed in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed entirely within such State.
               (c) Counterparts; Facsimile. For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this Agreement may be delivered by facsimile and such facsimiles will
be deemed as sufficient as if actual signature pages had been delivered.
               (d) Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
               (e) Amendment. This Agreement may not be amended except by an
instrument in writing signed by each of the parties hereto.
               (f) Severability. If any provision of this Agreement or the
application thereof to any person (including, the officers and directors of the
Company) or circumstance is determined by a court of competent jurisdiction to
be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.
               (g) Parent Acknowledgement. Parent acknowledges that other than
as set forth in Section 3 Stockholder has made no representation or warranty,
whether express or implied.
               (h) Entire Agreement. This Agreement constitutes the full and
entire understanding and agreement between the parties with respect to the
subject matter hereof, and any other written or oral agreement relating to the
subject matter hereof existing between the parties is expressly canceled.
[signature page follows]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Parent and Stockholder have caused this Agreement
to be executed as of the date first written above.

            FAIRFAX FINANCIAL HOLDINGS LIMITED
      By:   /s/ John Varnell       Name:   John Varnell       Title:   Vice
President and Chief Financial Officer       RICHARD H. SMITH
      /s/ Richard H. Smith                

[Signature Page to Voting Agreement]

 



--------------------------------------------------------------------------------



 



Schedule I
1,002,808 shares of Company Common Stock

 